 1 MCGREGOR W. SCOTT
   United States Attorney
 2 ROGER YANG
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                              IN THE UNITED STATES DISTRICT COURT

 9                                 EASTERN DISTRICT OF CALIFORNIA

10
     UNITED STATES OF AMERICA,                         CASE NO. 2:18-CR-00203 WBS
11
                                 Plaintiff,            STIPULATION AND [PROPOSED] ORDER TO
12                                                     EXCLUDE TIME
                           v.
13                                                     DATE: January 21, 2020
     JACK RAY SNYDER,                                  TIME: 9:00 a.m.
14                                                     COURT: Hon. William B. Shubb
                                Defendants.
15

16
                                                   STIPULATION
17
           1. On January 21, 2020, the parties appeared for a status conference before the Court.
18
           2. During the conference, the defense requested a briefing schedule to file a motion to dismiss
19
               regarding Count One. The Court gave the parties the following motion schedule: filing of the
20
               motion on February 18, 2020, an opposition due March 3, 2020, and a reply brief due March
21
               10, 2020. The Court set a hearing date of March 23, 2020.
22
           3. The parties stated that the government produced, at the defense’s request, a summary of
23
               voluminous evidence, and defense investigation of the summary and the evidence is a further
24
               reason for continuing the status conference to April 27, 2020.
25
           4. The parties agree and stipulate, and request that the Court find the following:
26
                  a. Both parties are investigating facts that would affect sentencing.
27
                  b. The motion to dismiss and the Court’s ruling on the motion to dismiss will affect
28


      STIPULATION AND [PROPOSED] ORDER EXCLUDING        1
30    TIME
 1                    sentencing in this case.

 2                c. Counsel for the defendant believes that the time between January 21, 2020 and April

 3                    27, 2020 should be excludable to maintain continuity of counsel and for reasonable

 4                    time for effective preparation.

 5                d. The government agrees to the continuance.

 6                e. The ends of justice served by continuing the case outweigh the interest of the public

 7                    and the defendant in a speedy trial.

 8                f. For the purposes of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

 9                    seq., the time period of February 18, 2020 to the Court’s decision on the motion to

10                    dismiss should be deemed excludable under 18 U.S.C. § 3161(h)(1)(D) [Local Code

11                    E].

12                g. For the purposes of computing time under the Speedy Trial Act, 18 U.S.C. § 3161, et

13                    seq., the time period of January 21, 2020 to April 27, 2020, inclusive, should also be

14                    deemed excludable pursuant to 18 U.S.C. § 3161(h)(7)(A), 3161(h)(7)(B)(iv) [Local

15                    Code T4] because it results from a continuance granted by the Court at the

16                    defendant’s request on the basis of the Court’s finding that the ends of justice served

17                    by taking such action outweigh the best interest of the public and the defendant in a

18                    speedy trial.

19         5. Nothing in this stipulation and order shall preclude a finding that other provisions of the

20             Speedy Trial Act dictate that additional time periods are excludable from the period within

21             which a trial must commence.

22 Dated: January 21, 2020                                   MCGREGOR W. SCOTT
                                                             United States Attorney
23

24                                                  By: /s/ ROGER YANG
                                                        ROGER YANG
25                                                      Assistant United States Attorney
26
     Dated: January 21, 2020
27                                                  By: /s/ JAMES A. LASSART
28


      STIPULATION AND [PROPOSED] ORDER EXCLUDING        2
30    TIME
 1                                                      JAMES A. LASSART
 2                                                      Counsel for the Defendant
 3
                                                  ORDER
 4
          IT IS SO ORDERED.
 5

 6 Dated: January 21, 2020

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26
27

28


     STIPULATION AND [PROPOSED] ORDER EXCLUDING     3
30   TIME
